                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

LESTER EUGENE RITER; TERESA                       CIV. NO. 19-00482 JMS-WRP
MARIE ALTMAN,
                                                  ORDER (1) DISMISSING
                              Plaintiffs,         COMPLAINT WITH PREJUDICE
                                                  AND (2) DENYING IFP
                        vs.                       APPLICATION

RICHARD F. WACKER, ET AL.,

                          Defendants.


     ORDER (1) DISMISSING COMPLAINT WITH PREJUDICE AND
                  (2) DENYING IFP APPLICATION

                                  I. INTRODUCTION

             Before the court is Plaintiffs Lester Eugene Riter’s (“Riter”) and

Teresa Marie Altman’s (“Altman”) (collectively, “Plaintiffs”) Complaint against

various Defendants1 that appears to arise out of an alleged wrongful foreclosure of

Plaintiffs’ property. ECF No. 1. Plaintiffs also filed jointly an Application to

Proceed in forma pauperis (“IFP Application”). ECF No. 2.




1
 Plaintiffs name as defendants: Richard F. Wacker (“Wacker”), CEO of American Savings
Bank (“ASB”); Constance Lau (“Lau”), ASB Chairman; Marvin S.C. Dang LLLC (“Dang”);
Summer Okada (“Okada”); Geraldine K. Cheplic of American Mutual Group (“Cheplic”); Alan
H. Tuhy (“Tuhy”); and various DOE Defendants. ECF No. 1 at PageID #1.
             For the reasons set forth below, the Complaint is DISMISSED with

prejudice for lack of subject-matter jurisdiction and Plaintiffs’ IFP Application is

DENIED as moot.

                               II. BACKGROUND

             The Complaint alleges:

             American Savings Bank . . . Wacker as [CEO] and . . .
             Lau as Chairman, have accepted money from [Plaintiffs]
             for “Homeowners” and paid Homeowners insurance for
             about twenty years. ASB denies being an insurance
             agent, yet they fit the description of an insurance agent,
             therefore they are an insurance agent. They want the
             benefits but not the responsibility.

             ASB has hired a “commissioner” to sell the property.
             Attorney Alan Tuhy (commissioner) wrote a letter
             demanding access to the property.

             ASB owes [Plaintiffs] more money than [they] owe ASB,
             yet Judge Nakamoto found in favor of ASB.

Compl. ¶ 6, ECF No. 1 at PageID #2. Based on these allegations, Plaintiffs seek

the following relief:

             a. All legal activities regarding ASB be stopped until all
             things regarding ASB get straightened out.

             b. ASB is considered an insurance company, when they
             take money for insurance.

             c. ASB is responsible for the loss caused by the robbery,
             plus interest and fees.

             d. If ASB wants to take the property in foreclosure, then
             they must do the following before they take the property:
                                          2
                 (1.1) Refund the difference between the principle and
               the original value of the property, plus, the same
               percentage compounded at the same frequency as the
               bank was charging us.

                 (1.2) Refund all the money paid to ASB, plus the same
               percentage compounded at the same frequency as the
               bank was charging us.

Id. ¶ 7, ECF No. 1 at PageID #2. The Complaint attempts to establish subject-

matter jurisdiction based on Plaintiffs’ assertion that “[they] were treated

differently than the bank, and there is more than one state involved.” Id. ¶ 5, ECF

No. 1 at PageID #2.

               Because neither federal question nor diversity jurisdiction appears to

apply to this action, on October 11, 2019, the court ORDERED Plaintiffs to show

cause by November 12, 2019 why this action should not be dismissed for lack of

subject-matter jurisdiction (“OSC”). ECF No. 4. The court held Plaintiffs’ IFP

Application in abeyance pending the filing of their Response. Id.

               On November 12, 2019, Plaintiffs filed a “Reply” purporting to

demonstrate the existence of federal question jurisdiction, and on December 23,

2019, Plaintiffs filed a document titled “Citizenship of Defendants” (collectively,

“Response”). ECF Nos. 9, 12. 2 Plaintiffs’ Response largely contains conclusory


2
  Meanwhile, on October 31, 2019, Defendants Wacker and Lau filed a Motion to Dismiss for
lack of subject-matter jurisdiction. ECF No. 7. Because the court had not yet ruled on the IFP
                                                                              (continued . . . )


                                                3
factual allegations and nonsensical legal assertions purporting to show that their

Complaint asserts claims that ASB violated Plaintiffs’ First Amendment rights to

petition the Government for redress of a grievance and to religion. For example,

Plaintiffs contend:

              [We] have petitioned the Government for a redress of a
              grievance: American Savings Bank charges interest and
              fees but does not want to pay them. They want to treat us
              differently than they are Treated. That violates the
              United States Constitution, Amendment I and the intent
              of the framers of the United States Constitution. The
              framers of the United States Constitution wanted freedom
              and equality. They did not want a king or anyone who
              would hire men to die for them. They wanted “all men
              are created equal.”

              Inequality violates the “religion” part of the United States
              Constitution, Amendment I by:

                      1. Religiously we are Protestant Christians.

                    2. The majority of eastern philosophies believe in
              reincarnation which leads to inequality.

                     3. Inequality leads to American Savings Bank
              charging interest and fees and not paying interest and
              fees, because apparently they think they are superior to
              others, which is inequality.

                     4. Therefore American Savings Bank not paying
              interest and fees leads to a violation of the United States
              Constitution, Amendment I.


Application, and if granted, screened the Complaint, and Defendants had not yet been served, the
court found Defendants’ Motion to be premature. The Motion was DENIED without prejudice
to refiling if a screened complaint is served on Defendants. ECF No. 8.

                                               4
ECF No. 9 at PageID #105. The Response does not provide any information

regarding the parties’ citizenship beyond that alleged in the Complaint; rather, it

asks the citizenship of each Defendant. See ECF No. 12 at PageID #118 (asking

whether each Defendant and this court is “a citizen of the United States of

America,” and “[i]f not, then which country and when?”).

                         III. STANDARDS OF REVIEW

             The court may dismiss sua sponte a complaint for lack of subject-

matter jurisdiction. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)

(explaining that the court has “an independent obligation to determine whether

subject-matter jurisdiction exists, even in the absence of a challenge from any

party”); Fiedler v. Clark, 714 F.2d 77, 78-79 (9th Cir. 1983) (per curiam);

Belleville Catering Co. v. Champaign Mkt. Place, L.L.C., 350 F.3d 691, 693 (7th

Cir. 2003) (“[I]nquiring whether the court has jurisdiction is a federal judge’s first

duty in every case.”); Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time

that it lacks subject-matter jurisdiction, the court must dismiss the action.”).

“Federal courts are courts of limited jurisdiction,” possessing “only that power

authorized by Constitution and statute.” United States v. Marks, 530 F.3d 799, 810

(9th Cir. 2008) (quoting Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377

(1994)). Plaintiffs bear the burden of establishing subject-matter jurisdiction.

Kokkonen, 511 U.S. at 377. At the pleading stage, Plaintiffs must allege sufficient

                                           5
facts to show a proper basis for the court to assert subject-matter jurisdiction over

the action. McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936);

Johnson v. Columbia Props. Anchorage, L.P., 437 F.3d 894, 899 (9th Cir. 2006);

Fed. R. Civ. P. 8(a)(1).

                Plaintiffs are appearing pro se; consequently, the court liberally

construes the Complaint. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted); see also Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987)

(per curiam). The court must grant leave to amend if it appears that Plaintiffs can

correct the defects in the complaint, Lopez, 203 F.3d at1130, but if a claim or

complaint cannot be saved by amendment, dismissal with prejudice is appropriate,

Sylvia v. Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                   IV. DISCUSSION

                Applying these principles, and after considering Plaintiffs’ Response

to this court’s OSC, the court DISMISSES the Complaint for lack of subject-matter

jurisdiction.

A.    Subject-Matter Jurisdiction Legal Standard

                In general, Plaintiffs may establish the court’s subject-matter

jurisdiction in one of two ways. First, Plaintiffs may assert that Defendants

violated the Constitution, a federal law, or treaty of the United States. See 28

U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil

                                             6
actions arising under the Constitution, laws, or treaties of the United States.”).

Under § 1331, federal question jurisdiction exists if the plaintiff “pleads a

colorable claim arising under the Constitution or laws of the United States.”

Arbaugh, 546 U.S. at 513 (emphasis added). “[F]ailing to raise a substantial

federal question for jurisdictional purposes” is not the same as “failing to state a

claim for relief on the merits.” Shapiro v. McManus, 136 S. Ct. 450, 455 (2019)

(collecting cases). Generally, “the absence of a valid (as opposed to arguable)

cause of action does not implicate subject-matter jurisdiction,” but a plaintiff

cannot establish federal question jurisdiction by asserting a federal claim that is “so

insubstantial, implausible, foreclosed by prior [Supreme Court] decisions . . . , or

otherwise completely devoid of merit as not to involve a federal controversy.”

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (quoting Oneida

Indian Nation of N.Y. v. Cty. of Oneida, 414 U.S. 661, 666 (1974) and collecting

cases). “[T]he test is whether the cause of action is so patently without merit as to

justify the court’s dismissal for want of jurisdiction.” Duke Power Co. v. Carolina

Envt’l Study Grp., Inc., 438 U.S. 59, 70 (1978) (ellipsis and quotation marks

omitted).

             Alternatively, Plaintiffs may invoke the court’s “diversity

jurisdiction,” which applies “where the matter in controversy exceeds the sum or




                                           7
value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.” 28 U.S.C. § 1332(a)(1).

B.    Application of Legal Standard

             Here, liberally construing Plaintiffs’ Response and Complaint together

as one pleading, it appears that Plaintiffs are attempting to assert a claim under 42

U.S.C. § 1983 for violation of their First Amendment rights. To state a claim

under § 1983, Plaintiffs must allege both (1) “the deprivation of a right secured by

the federal Constitution or statutory law,” and (2) “that the deprivation was

committed by a person acting under color of state law.” Anderson v. Warner, 451

F.3d 1063, 1067 (9th Cir. 2006).

             Even construing Plaintiffs’ Complaint as asserting a § 1983 claim,

such claim is neither colorable nor arguable; rather, it is “wholly insubstantial and

frivolous” or “patently without merit.” Duke Power Co., 438 U.S. at 70.

Plaintiffs’ claim does not in any way implicate state action and is not brought

against the State or any state official. That is, no individual Defendant is a state

official and American Savings Bank is a private entity. See Tia v. Am. Sav. Bank,

2018 WL 1123855, at *5 (D. Haw. Mar. 1, 2018) (dismissing § 1983 claim

because neither American Savings Bank nor any of its employees was a state

actor); Hoapili v. Am. Sav. Bank, 2012 WL 5305147, at *2 (D. Haw. Sept. 14,




                                           8
2012) (“There is no indication in the Complaint that American Savings Bank was

acting under color of state law[.]”).

              A private party may, under limited circumstances, act under color of

state law when “he is a willful participant in joint action with the State or its

agents.” Dennis v. Sparks, 449 U.S. 24, 27 (1980); Franklin v. Fox, 312 F.3d 423,

445 (9th Cir. 2002). But “the central question [is] whether the alleged

infringement of federal rights [is] fairly attributable to the government.” Kirtley v.

Rainey, 326 F.3d 1088, 1096 (9th Cir. 2003) (citation and internal quotation marks

omitted). Here, Plaintiffs fail to allege any facts to show government action. See,

e.g., McNutt, 298 U.S. at 182 (“It is incumbent upon the plaintiff properly to allege

the jurisdictional facts[.]”) (emphasis added); Leite v. Crane, 749 F.3d 1117, 1121

(9th Cir. 2014) (recognizing that a “plaintiff bears the burden of proving” the

existence of subject-matter jurisdiction and “must allege facts, not mere legal

conclusions” to support the court’s jurisdiction). Although given an opportunity,

Plaintiffs, in their Response, failed to make a colorable claim that ASB acted under

color of state law or is a state actor.

              And although Plaintiffs state that “there is more than one state

involved,” ECF No. 1 at PageID #2, they do not assert, and apparently cannot

assert, the existence of diversity jurisdiction. The Complaint alleges Hawaii

mailing and physical addresses for both Plaintiffs, and Hawaii addresses for most

                                           9
Defendants. Id.; ECF No. 1-1 at PageID #3-4. That is, it appears that Plaintiffs

and most Defendants are citizens of Hawaii.

              In short, Plaintiffs have failed to establish federal question jurisdiction

or complete diversity of citizenship of the parties, thereby depriving this court of

federal subject-matter jurisdiction over the action.

                                   V. CONCLUSION

              Based on the foregoing, the Complaint is DISMISSED with prejudice

for lack of subject-matter jurisdiction and Plaintiffs’ IFP Application is DENIED

as MOOT. The Clerk of Court is directed to close this case.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, January 24, 2020.




                                               /s/ J. Michael Seabright
                                              J. Michael Seabright
                                              Chief United States District Judge




Riter, et al. v. Wacker, et al., Civ. No. 19-00482 JMS-WRP, Order (1) Dismissing Complaint
with Prejudice and (2) Denying IFP Application




                                             10
